


Exhibit 10.34

 

BUNGE LIMITED

 

2016 EQUITY INCENTIVE PLAN

 

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

1.                                      General.  Unless otherwise defined
herein, the terms defined in the Bunge Limited 2016 Equity Incentive Plan (the
“Plan”) shall have the same defined meanings in this Global Restricted Stock
Unit Agreement and any terms and conditions applicable to the country included
in the Country-Specific Appendix (if any) attached hereto as Exhibit A (the
“Appendix”) (collectively, this “Agreement”).  The Plan, which is incorporated
by reference, and this Agreement constitute the entire understanding and
agreement between you and Bunge Limited (the “Company”) regarding the Restricted
Stock Units (“RSUs”) specified in your account.

 

2.                                      Grant of RSUs.  Subject to the terms and
conditions of the Plan and this Agreement, effective as of the date specified in
your account (the “Date of Grant”), the Company grants you the number of RSUs
specified in your account.  Each RSU is equivalent to one Share for purposes of
determining the number of Shares subject to the RSU.

 

3.                                      Vesting of RSUs.  Subject to the terms
and conditions of the Plan and this Agreement, the RSUs and related accrued
Dividend Equivalents shall vest [        ] per year on each of the first
[      ] anniversaries of the Date of Grant (the “Vesting Date”), provided that
you remain continuously employed by the Company or a Subsidiary on the Vesting
Date.

 

4.                                      Form and Timing of Payment.  Subject to
the terms and conditions of the Plan and this Agreement, each vested RSU, plus
related Dividend Equivalents, will be paid as soon as practical after the
Vesting Date, but in no event later than sixty (60) days following the Vesting
Date; provided, however, that you will not be permitted, directly or indirectly,
to designate the taxable year of the distribution.

 

5.                                      Dividend Equivalents. If the Board
declares a cash dividend on the Shares, you will be entitled to a Dividend
Equivalent, to be credited to your account on the dividend payment date
established by the Company, equal to the cash dividends payable on the same
number of Shares as the number of unvested RSUs credited to your account on the
dividend record date established by the Company.  Any Dividend Equivalent will
be in the form of additional whole RSUs, will be subject to the same terms and
Vesting Dates as the corresponding RSUs, and will be paid at the same time and
in the same manner as the corresponding RSUs. The number of additional RSUs
credited to your account on the dividend payment date (rounded down to the
nearest whole RSU) will be determined by (x) multiplying the number of unvested
RSUs as of the dividend record date (including any unvested RSUs previously
credited to your account as a result of Dividend Equivalents) by (y) the
quotient of the cash dividend to be paid per Share, divided by the Fair Market
Value per Share on the dividend payment date.  Dividend Equivalents will vest at
the same time as their corresponding RSUs and convert into the right to receive
Shares only to the extent the underlying RSUs vest and become payable.

 

6.                                      Effect of Termination of Employment.

 

6.1                               Termination of Employment for Cause;
Resignation for any Reason; Breach of Restrictive Covenant.  If your employment
with the Company or a Subsidiary is terminated for Cause, you resign your
employment with the Company or a Subsidiary for any reason, or you

 

--------------------------------------------------------------------------------


 

breach any of the provisions set forth in Section 8 of this Agreement, any
unvested RSUs (and related Dividend Equivalents), or vested RSUs (and related
Dividend Equivalents) that have not yet been settled, will immediately be
cancelled and forfeited without payment.

 

6.2                               Termination of Employment without Cause or on
Account of Disability, death or Retirement.  If your employment with the Company
or a Subsidiary is terminated without Cause or on account of death, Disability
or Retirement (for purposes of this Agreement, defined as your termination of
employment after attaining (i) age 65 or (ii) age 55 with ten (10) years of
completed service with the Company or a Subsidiary), any unvested RSUs (and
related Dividend Equivalents) will vest on a pro rata basis and will be payable
as soon as practical following your termination of employment, provided that in
no event will payment be made later than sixty (60) days following such
termination.  The pro rata calculation will be determined by multiplying (x) the
number of Shares subject to the RSU on the Date of Grant, by (y) a fraction,
with a numerator equal to the number of days from the Date of Grant through the
date of your termination of employment, and a denominator equal to the number of
days from the Date of Grant through the Vesting Date.

 

6.3                               Termination of Employment without Cause
following a Change of Control.  Unless specifically prohibited by the Plan or
unless the Committee provides otherwise prior to a Change of Control, upon the
occurrence of a Change of Control and a termination of your employment with the
Company or a Subsidiary without Cause on or before the second anniversary of the
occurrence of a Change of Control, any unvested RSUs (and related Dividend
Equivalents) will vest in full and will be payable as soon as practical
following your termination of employment, provided that in no event will payment
be made later than sixty (60) days following such termination.

 

6.4                               Specified Employees.  For United States
(“U.S.”) taxpayers, notwithstanding anything herein to the contrary, if you are
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i), as
determined under the Company’s established methodology for determining specified
employees, at the time of your separation from service, any payment hereunder
that provides for a “deferral of compensation” within the meaning of
Section 409A shall not be paid or commence to be paid on any date prior to the
first business day after the date that is six months following your separation
from service; provided, however, that a payment delayed pursuant to this
Section 6.4 shall commence earlier in the event of your death prior to the end
of the six-month period.

 

7.                                      Tax Withholding.

 

7.1                               You acknowledge and agree the Company may
refuse to issue or deliver Shares or the proceeds of the sale of Shares to you
until satisfactory arrangements (as determined by the Company) have been made
for the payment of income, employment, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you, including, without
limitation, in connection with the grant, vesting and settlement of the RSUs,
the subsequent sale of Shares acquired upon settlement of the RSUs and the
receipt of any Dividend Equivalents (“Tax-Related Items”) that the Company
determines must be withheld.  If you are a non-U.S. employee, the method of
payment of Tax-Related Items may be restricted by the Appendix.

 

7.2                               The Company has the right (but not the
obligation) to satisfy any Tax-Related Items by (i) withholding from proceeds of
the sale of Shares acquired upon the settlement of the RSUs

 

2

--------------------------------------------------------------------------------


 

through a sale arranged by the Company (on your behalf pursuant to this
authorization without further consent), (ii) requiring you to pay cash,
(iii) withholding from any wages or other cash compensation payable to you by
the Company or your employer (the “Employer”), and/or (iv) reducing the number
of Shares otherwise deliverable to you.  The Company will have discretion to
determine the method of satisfying Tax-Related Items.  In this regard, you
authorize the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the aforementioned withholding
methods.  Depending on the withholding method, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case you will receive a refund of any over-withheld
amount in cash with no entitlement to the Share equivalent or if not refunded,
you may seek a refund from the local tax authorities.   If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax -Related Items.

 

7.3                               If you are subject to taxation in more than
one jurisdiction, you acknowledge that the Company and/or, if different, your
current or former Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

7.4                               Regardless of any action of the Company or the
Employer, you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.  You further acknowledge that the Company and
the Employer (x) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSUs; and (y) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result.

 

8.                                      Restricted Covenants.

 

8.1                               Confidentiality.  You acknowledge and agree
with the Company that you shall not at any time, except in the performance of
your obligations to the Company or with the prior written consent of the
Company, directly or indirectly, reveal to any person, entity or other
organization (other than the Company, its parent companies and subsidiaries
(individually and as a group, the “Bunge Group”) or use for your own benefit any
information deemed to be confidential by any member of the Bunge Group
(“Confidential Information”) relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Bunge Group, including,
without limitation, any information concerning past, present or prospective
customers, manufacturing processes, marketing data, financial or commercial
information, business plans or other Confidential Information used by, or useful
to, any member of the Bunge Group and known to you by reason of your employment
by, shareholdings in or other association with any member of the Bunge Group. 
You further agree that you shall retain all copies and extracts of any written
Confidential Information acquired or developed by you during any such
employment, shareholding or association in trust for the sole benefit of the
Bunge Group and its successors and assigns.  You further agree that you shall
not, without the prior written consent of the Company, remove or take from the
Bunge Group’s premises (or, if previously removed or taken, you shall, at the
Company’s request, promptly return) any written Confidential Information or any
copies or extracts thereof.  Upon the request and at the expense of the Company,
you shall promptly make all disclosures, execute all instruments and papers and
perform all acts

 

3

--------------------------------------------------------------------------------


 

reasonably necessary to vest and confirm in the Bunge Group, fully and
completely, all rights created or contemplated by this Section 8.1.  The term
“Confidential Information” shall not include information that is or becomes
generally available to the public other than as a result of a disclosure by you,
or at your direction.

 

8.2                               No Competing Employment.  You agree with the
Company that, for so long as you are employed by the Bunge Group and continuing
until the last day of the twelfth month following your termination of employment
for any reason (such period to be referred to as the “Restricted Period”), you
shall not, without the prior written consent of the Company, directly or
indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, engage in a business competitive to that of the Bunge Group;
provided, however, that nothing herein shall limit your right to own not more
than 5% of any of the debt or equity securities of any business organization
that is then filing reports with the U.S. Securities and Exchange Commission
pursuant to Section 13 or 15(d) of the Exchange Act.  The Restricted Period
shall be extended by the length of any period during which you are in breach of
any of the terms of this Section 8.

 

8.3                               Restrictions on Solicitation.  During the
Restricted Period, you agree with the Company that you shall not in any way,
directly or indirectly (except in the course of your employment with the
Company), (x) call upon, solicit, advise or otherwise do, or attempt to do,
business with any person who is, or was, during the then most recent 12-month
period, a customer of any member of the Bunge Group (or any other entity that
you know is a potential customer with respect to specific products of the Bunge
Group and with which you have had contact during the period of your employment
with the Bunge Group), for purposes of competing with the Bunge Group, (y) take
away or interfere or attempt to take away or interfere with any custom, trade or
business of any member of the Bunge Group, or (z) interfere with or attempt to
interfere with any person who is, or was during the then most recent 12-month
period, an employee, officer, representative or agent of any member of the Bunge
Group, or hire, solicit, induce or attempt to solicit or induce any of them to
terminate their service with any member of the Bunge Group or violate the terms
of their contracts or any employment arrangements, with any member of the Bunge
Group.  The Restricted Period shall be extended by the length of any period
during which you are in breach of any of the terms of this Section 8.

 

8.4                               Application of Covenants.  The activities
described in this Section 8 shall be prohibited regardless of whether undertaken
by you in an individual or representative capacity, and regardless of whether
performed for your own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company).

 

8.5                               Injunctive Relief.  Without limiting the
remedies available to the Company, you acknowledge that a breach of any of the
covenants contained in this Section 8 may result in irreparable injury to the
Company for which there is no adequate remedy at law, that it shall not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction restraining
you from engaging in activities prohibited by this Section 8 or such other
relief as may be required to specifically enforce any of the covenants in this
Section 8.

 

9.                                      Acknowledgements and Agreements.  You
agree, accept and acknowledge the following:

 

4

--------------------------------------------------------------------------------


 

(a)                                 THE RSUS AND THIS AGREEMENT DO NOT CREATE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR ANY PERIOD, AND WILL NOT
INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE RIGHT OF THE COMPANY OR THE EMPLOYER
TO TERMINATE YOUR EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(b)                                 The delivery of the Plan, this Agreement,
the Plan’s prospectus and any reports of the Company provided generally to the
Company’s shareholders, may be made by electronic delivery.  Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.  By electronically
accepting this Agreement, you agree to the following: “This electronic contract
contains my electronic signature, which I have executed with the intent to sign
this Agreement.”

 

(c)                                  All decisions or interpretations of the
Committee or the Company regarding the Plan, this Agreement and the RSUs shall
be binding, conclusive and final on you and all other interested persons.

 

(d)                                 The Plan is established voluntarily by the
Company, it is discretionary in nature, and may be modified, amended, suspended
or terminated by the Company at any time, to the extent permitted by the Plan.

 

(e)                                  The grant of RSUs is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future grants of RSUs, or benefits in lieu of RSUs, even if RSUs have been
granted in the past.

 

(f)                                   All decisions regarding future Awards, if
any, will be at the discretion of the Company.

 

(g)                                  You are voluntarily participating in the
Plan.

 

(h)                                 The RSUs and any underlying Shares, and the
income from and value of same, are not intended to replace any pension rights or
compensation.

 

(i)                                     The RSUs and any underlying Shares, and
the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments.

 

(j)                                    Unless otherwise agreed with the Company
in writing, the RSUs and any underlying Shares, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
you may provide as a director of a Subsidiary.

 

(k)                                 The future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty.

 

(l)                                     For purposes of the RSUs, your
employment will be considered terminated as of the date you cease to actively
provide services to the Company, the Employer or any member of the Bunge Group
(regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any).  The Committee shall have the exclusive discretion to determine when

 

5

--------------------------------------------------------------------------------


 

you are no longer actively providing services for the purpose of your RSU grant
(including whether you may still be considered to be providing services while on
a leave of absence).

 

(m)                             Unless otherwise expressly provided in this
Agreement or determined by the Company, any right to vest in the RSUs will
terminate as of the date described in the previous paragraph and will not be
extended by any notice period (e.g., your period of service would not include
any contractual notice period, period of pay in lieu of such notice, any period
of “garden leave” or similar period mandated under applicable law).

 

(n)                                 No claim or entitlement to compensation or
damages shall arise from forfeiture of the RSUs resulting from the termination
of your employment or other service relationship (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any.

 

(o)                                 The following provisions apply if you are
providing services outside the U.S.:

 

(i).                                  The RSUs and any underlying Shares, and
the income from and value of same, are not part of normal or expected
compensation or salary for any purpose.

 

(ii).                               None of the Company, the Employer, or any
member of the Bunge Group will be liable for any foreign exchange rate
fluctuation between your local currency and the U.S. Dollar that may affect the
value of the RSUs or of any amounts due to you pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.

 

10.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares.

 

11.                               Compensation Recovery Policy.  The RSUs are
subject to the terms of any compensation recovery policy or policies established
by the Company as may be amended from time to time (“Compensation Recovery
Policy”).  The Company hereby incorporates into this Agreement the terms of the
Compensation Recovery Policy.

 

12.                               Section 409A Compliance.  This Section 12 may
not apply if you are not a U.S. taxpayer.  The RSUs are intended to comply with
Section 409A or an exemption thereunder, and, accordingly, to the maximum extent
permitted, the RSUs and this Agreement shall be interpreted and administered in
compliance therewith.  Notwithstanding any other provision of this Agreement,
payments provided pursuant to this Agreement may only be made upon an event and
in a manner that complies with Section 409A or an applicable exemption.  Any
payments pursuant to this Agreement that may be excluded from Section 409A as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible.  To the extent that any provision of this Agreement would cause a
conflict with the requirements of Section 409A or would cause the administration
of the RSUs to fail to satisfy Section 409A, such provision shall be deemed null
and void to the extent permitted by applicable law.  Nothing herein shall be
construed as a guarantee of any particular tax treatment.  The Company makes no
representation that this Agreement or the RSUs comply with Section 409A and in
no event shall the Company be liable for the payment of any taxes and penalties
that you may incur under Section 409A.

 

13.                               Rights as Shareholder.  Neither you nor any
person claiming under or through you will have any of the rights or privileges
of a shareholder of the Company in respect of any Shares deliverable hereunder

 

6

--------------------------------------------------------------------------------


 

unless and until Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars.

 

14.                               Appendix.  If applicable, the RSUs are subject
to any additional terms and conditions for the country set forth in the
Appendix.  If you relocate to another country, the terms and conditions for that
country (if any) will apply to you to the extent the Company determines that
applying such terms and conditions are necessary or advisable for legal or
administrative reasons.

 

15.                               Language.  If you have received this Agreement
or any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different from the
English version, the English version will control.

 

16.                               Notices.  Any notice to be given under this
Agreement to the Company will be addressed to: Bunge Limited, 50 Main Street,
6th Floor, White Plains, New York 10606, Attention:  Chief Human Resources
Officer.  Any notice to be given under this Agreement to you will be provided to
the physical or electronic mail address maintained in the Company’s records; or
in either case, at such other address as the Company or you, as the case may be,
may hereafter designate in writing.

 

17.                               Governing Law; Venue.  To the extent not
preempted by federal law, the RSUs and this Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law provisions.  The parties agree that any legal action,
suit or proceeding arising from or related to this Agreement shall be instituted
exclusively in the state courts of New York located in New York County or in the
federal courts for the United States for the Southern District of New York and
no other courts.  The parties consent to the personal jurisdiction of such
courts over them, waive all objections to the contrary, and waive any and all
objections to the exclusive location of legal proceedings in New York County or
in the federal courts for the U.S. for the Southern District of New York.

 

18.                               RSUs Not Transferable.  The RSUs and the
rights and privileges conferred by the RSUs may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the laws of descent or distribution.  The terms of the
Plan and this Agreement shall be binding upon your executors, administrators,
heirs, successors and assigns.

 

19.                               Additional Conditions to Issuance of Stock. 
If at any time the Company determines, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any foreign, state, federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to you (or your estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.

 

20.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on your participation in the
Plan, on the RSUs and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

21.                               Insider-Trading/Market-Abuse Laws.  You
acknowledge that, depending on your country, you may be subject to
insider-trading restrictions and/or market-abuse laws, which may affect your
ability to acquire or sell Shares acquired under the Plan during such times as
you are considered to have “inside information” regarding the Company (as
defined by the laws in your country).  Any restrictions under

 

7

--------------------------------------------------------------------------------


 

these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider-trading policy.  You
are responsible for complying with any applicable restrictions and are
encouraged to speak to your personal legal advisor for further details regarding
any applicable insider-trading and/or market-abuse laws in your country.

 

22.                               Foreign Asset/Account Reporting Requirements;
Exchange Controls.  You acknowledge that your country may have certain foreign
asset and/or foreign account reporting requirements and exchange controls which
may affect your ability to acquire or hold Shares acquired under the Plan or
cash received from participating in the Plan (including from any dividends paid
on Shares acquired under the Plan) in a brokerage or bank account outside your
country.  You may be required to report such accounts, assets or transactions to
the tax or other authorities in your country.  You also may be required to
repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt.  You acknowledge that it is your
responsibility to be compliant with such regulations and are encouraged to
consult your personal legal advisor for any details.

 

23.                               Severability.  In the event any provision of
this Agreement shall be held illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining parts of the Agreement, and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

24.                               Modifications to this Agreement.  Amendments
or modifications to this Agreement that adversely affect the RSUs in any
material way may only be made with your written consent.   Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it deems necessary or advisable, in its
discretion and without your consent, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to the RSUs, or to comply with other applicable laws.

 

25.                               Waiver.  You acknowledge that a waiver by the
Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement or of any
subsequent breach of this Agreement.

 

26.                               Data Privacy.

 

26.1                        You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Agreement and any other grant materials by and among,
as applicable, the Company, the Employer, and any member of the Bunge Group for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.

 

26.2                        You understand that the Company, the Employer and
members of the Bunge Group may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, residency, status, job title, any
shares of stock or directorships held in the Company, the Employer, or the Bunge
Group, details of the RSUs or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor (collectively “Data”),
for the exclusive purpose of implementing, administering and managing the Plan.

 

8

--------------------------------------------------------------------------------


 

26.3                        You understand that Data will be transferred to the
Company, the Employer, any member of the Bunge Group, or one or more stock plan
service providers as may be selected by the Company from time to time, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of the Data may be located in the
U.S. or elsewhere, and that the recipient’s country of operation (e.g., the
U.S.) may have different data privacy laws and protections than your country. 
You understand that if you reside outside the U.S., you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative.  You authorize the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan.  You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan.  You understand
that if you reside outside the U.S., you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your engagement as an employee and career with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant RSUs or other equity
awards to you or administer or maintain such awards.  Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

BUNGE LIMITED

 

2016 EQUITY INCENTIVE PLAN

 

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

TERMS AND CONDITIONS

 

This Appendix, which is part of the Agreement, includes additional or different
terms and conditions that govern the RSUs and that will apply to you if you are
in one of the countries listed below.  Unless otherwise defined herein,
capitalized terms set forth in this Appendix shall have the meanings ascribed to
them in the Plan or the Global Restricted Stock Unit Agreement, as applicable.

 

If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, are considered a resident of another
country for local law purposes or transfer residency between countries after the
Date of Grant, the Company shall, in its sole discretion, determine to what
extent the terms and conditions included herein will apply to you under these
circumstances.

 

NOTIFICATIONS

 

This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to your
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of June 2016. 
Such laws are often complex and change frequently.  As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because such information may be outdated when you vest in this Award
and/or sell any Shares acquired at vesting.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You, therefore, are encouraged
to seek appropriate professional advice as to how the relevant laws in your
country may apply to your particular situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working and/or residing, are considered a resident of another
country for local law purposes or transfer residency to a different country
after the Date of Grant, the information contained herein may not apply in the
same manner to you.

 

10

--------------------------------------------------------------------------------


 

ARGENTINA

 

Notifications

 

Securities Law Information.  Nether the RSUs nor the Shares subject to the RSUs
are publicly offered or listed on any stock exchange in Argentina.  The offer is
private and not subject to the supervision of any Argentine governmental
authority.

 

Foreign Asset/Account Reporting Information.  If you hold Shares (acquired upon
settlement of the RSUs, any Dividend Equivalents or otherwise) as of
December 31, you are required to report certain information regarding the Shares
on your annual tax return.  In addition, when you acquire, sell, transfer or
otherwise dispose of Shares, you must register the transaction with the Federal
Tax Administration.

 

AUSTRALIA

 

Notifications

 

Australian Offer Document.  The offer of RSUs (including the Dividend
Equivalents) is intended to comply with the provisions of the Corporations Act
2001, ASIC Regulatory Guide 49 and ASIC Class Order CO 14/1000.  Additional
details are set forth in the Offer Document, which will be provided to you with
this Agreement.

 

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (the “Act”) (subject to the conditions in
the Act).

 

BELGIUM

 

Notifications

 

Foreign Asset/Account Reporting Information.  You are required to report any
securities (e.g., Shares acquired under the Plan) or bank accounts (including
brokerage accounts) held outside of Belgium on your annual tax return.  You are
also required to complete a separate report providing the National Bank of
Belgium with details regarding any such account, including the account number,
the name of the bank in which such account is held and the country in which such
account is located.

 

BRAZIL

 

Terms and Conditions

 

Nature of Grant.  The following provision supplements Section 9 of this
Agreement:

 

In accepting the RSUs, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to vest in, and receive
Shares pursuant to, the RSUs (including any Dividend Equivalents) only if the
vesting conditions are met and any necessary services are rendered by you
between the Date of Grant and the Vesting Date, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease without compensation
to you.

 

Compliance with Law.  In accepting the RSUs, you agree to comply with all
applicable Brazilian laws and report and pay any and all applicable Tax-Related
Items associated with the vesting and settlement of the RSUs (including any
Dividend Equivalents), the sale of any Shares acquired under the Plan, and the
receipt of any dividends.

 

11

--------------------------------------------------------------------------------


 

Notifications

 

Foreign Asset/Account Reporting Information.  If you are a resident or domiciled
in Brazil, you will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000.  The
assets and rights that must be reported include Shares acquired under the Plan.

 

Tax on Financial Transaction (“IOF”).  Cross-border financial transactions
relating to the RSUs (including any Dividend Equivalents) may be subject to the
IOF (tax on financial transactions).  You are encouraged to consult with your
personal tax advisor for additional details.

 

CANADA

 

Terms and Conditions

 

Form and Timing of Payment.  The following provision supplements Section 4 of
this Agreement:

 

Notwithstanding anything to the contrary in the Agreement or Section 5.4 of the
Plan, the RSUs (including any Dividend Equivalents) will be settled in Shares
only, not cash.

 

Forfeiture upon Termination of Services.  The following provision replaces
Section 9(l) of this Agreement:

 

(l) For purposes of the RSUs (including any Dividend Equivalents), your
employer-employee or service relationship will be considered terminated as of
the date that is the earlier of: (i) the date of termination of employment,
(ii) the date you receive notice of termination from the Employer, or (iii) the
date you are no longer actively providing services (regardless of the reason for
such termination and whether or not the termination is later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
the terms of your employment agreement, if any).  The Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for the purpose of your RSU grant (including whether you may still be
considered to be providing services while on a leave of absence).

 

The following provisions will apply if you are a resident of Quebec:

 

Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.

 

Data Privacy.  The following provision supplements Section 26 of this Agreement:

 

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan.  You further
authorize the Company, the Employer, its other Subsidiaries and the Committee to
disclose and discuss the Plan with their advisors.  You further authorize the
Company, the Employer and any other Subsidiary to record such information and to
keep such information in your employee file.

 

12

--------------------------------------------------------------------------------


 

Notifications

 

Securities Law Information.  You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the sale of the Shares acquired under Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

 

Foreign Asset/Account Reporting Information.  If you are a Canadian resident,
you must report annually on Form T1135 (Foreign Income Verification Statement)
the foreign property (including Shares acquired under the Plan) you hold if the
total cost of such foreign property exceeds C$100,000 at any time during the
year.  Unvested RSUs (including any Dividend Equivalents) also must be reported
(generally at nil cost) on Form T1135 if the C$100,000 threshold is exceeded due
to other foreign property you hold.  If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares.  The ACB would
normally equal the fair market value of the Shares at vesting, but if you own
other shares, this ACB may have to be averaged with the ACB of the other
shares.  The Form T1135 must be filed at the same time you file your annual tax
return.  You should consult your personal legal advisor to ensure compliance
with applicable reporting obligations.

 

CHINA

 

Terms and Conditions

 

Form and Timing of Payment.  The following provision supplements Section 4 of
this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or the Plan, you will
not receive any Shares upon settlement of the RSUs (including any Dividend
Equivalents).  Instead, you will receive a cash payment equal in value to the
Fair Market Value of the Shares (including any Dividend Equivalents) on the date
the Shares would otherwise be issued to you.

 

Any cash payment received upon settlement of the RSUs (including any Dividend
Equivalents) will be paid to you through local payroll in China. In no event
will payments under the Plan be made to you into an account outside of China.

 

COLOMBIA

 

Terms and Conditions

 

Labor Law Acknowledgement.  You acknowledge that pursuant to Article 128 of the
Colombian Labor Code, the Plan and related benefits do not constitute a
component of “salary” for any purposes.  Therefore, the RSUs and related
benefits will not be included and/or considered for purposes of calculating any
and all labor benefits, such as legal/fringe benefits, vacations, indemnities,
payroll taxes, social insurance contributions and/or any other labor-related
amount which may be payable.

 

Securities Law Information.  The Shares are not and will not be registered in
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores).  Therefore, the Shares may not be offered to the public in
Colombia.  Nothing in this document should be construed as the making of a
public offer of securities in Colombia.

 

Notifications

 

Exchange Control Information.  Investment in assets located abroad (such as
Shares acquired under the Plan) does not require prior approval.  However, if
the value of your aggregate investments held abroad,

 

13

--------------------------------------------------------------------------------


 

including Shares, as of December 31 of the applicable calendar year equals or
exceeds US$500,000, these investments must be registered with the Central Bank
(Banco de la Republica).  Upon the sale or disposition of the investments, you
may either choose to keep the resulting sums abroad or to repatriate them to
Colombia. If you choose to repatriate funds to Colombia and you have not
registered the investment with the Central Bank, you will need to file
Form No. 5 with the Central Bank upon conversion of funds into local currency,
which should be duly completed to reflect the nature of the transaction. If you
have registered the investment with the Central Bank, then you will need to file
Form No. 4 with the Central Bank upon conversion of funds into local currency,
which should be duly completed to reflect the nature of the transaction.  If you
immediately sell the Shares acquired upon vesting of the RSUs, no registration
is required since no Shares will be held abroad.  You are advised to consult
with a personal advisor to ensure you comply with the applicable reporting
obligations.

 

FINLAND

 

There are no country-specific provisions.

 

FRANCE

 

Terms and Conditions

 

Language.  By accepting the grant, you confirm having read and understood the
Plan and Agreement which were provided in the English language.  You accept the
terms of these documents accordingly.

 

En acceptant l’attribution, vous confirmez avoir lu et compris le Plan et le
Contrat, qui ont été communiqués en langue anglaise. Vous acceptez les termes de
ces documents en connaissance de cause.

 

Notifications

 

Tax Information.  The RSUs (including any Dividend Equivalents) are not intended
to be French tax-qualified awards.

 

Foreign Asset/Account Reporting Information.  French residents must report all
foreign bank and brokerage accounts on an annual basis (including accounts
opened or closed during the tax year) on a specific form together with the
income tax return.  Failure to comply could trigger significant penalties.

 

GERMANY

 

There are no country-specific provisions.

 

HUNGARY

 

There are no country-specific provisions.

 

INDIA

 

Notifications

 

Exchange Control Information.  You are required to repatriate any proceeds from
the sale of Shares acquired under the Plan to India within 90 days of receipt
and any dividends within 180 days of receipt.  You must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where you deposit the foreign
currency and should maintain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation.  You are responsible for complying with applicable exchange
control laws in India.

 

14

--------------------------------------------------------------------------------


 

Because exchange control restrictions in India change frequently, you are
advised to consult with your personal advisor before taking any action under the
Plan.

 

Foreign Asset/Account Reporting Information.  You are required to declare any
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual tax return.  You are solely responsible for
complying with this reporting obligation and are encouraged to consult with your
personal tax advisor in this regard.

 

ITALY

 

Terms and Conditions

 

Data Privacy.  The following provisions replace Section 26 of this Agreement in
its entirety:

 

You understand that the Company, the Employer and any other Subsidiary may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number, salary, nationality, job
title, any shares or directorships held in the Company or any Subsidiary,
details of all RSUs, or any other entitlement to shares awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, managing and administering the Plan.

 

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan.  The controller of personal data
processing is Bunge Limited with registered offices at 50 Main Street, White
Plains, New York, 10606, U.S.A., and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is Bunge Italia Spa., with registered
offices at Via Baiona, 203 -  48123 Ravenna, Italy.

 

You understand that Data will not be publicized.  You understand that Data may
also be transferred to the independent registered public accounting firm engaged
by the Company.  You further understand that the Company and/or its
Subsidiaries, will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing your participation in the Plan, and
that the Company and its Subsidiaries may each further transfer Data to banks,
other financial institutions, brokers or other third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom you may elect to deposit any Shares acquired at vesting of the RSUs
(including any Dividend Equivalents).  Such recipients may receive, possess,
process, retain, and transfer Data in electronic or other form, for the purposes
of implementing, administering, and managing your participation in the Plan. 
You understand that these recipients may be located in or outside the European
Economic Area, such as in the U.S. or elsewhere. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

 

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not

 

15

--------------------------------------------------------------------------------


 

require your consent thereto, as the processing is necessary to performance of
contractual obligations related to implementation, administration, and
management of the Plan.  You understand that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, you have the right to, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing.

 

Furthermore, you are aware that Data will not be used for direct-marketing
purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting your local human resources
representative.

 

Plan Document Acknowledgement.  You acknowledge that you have read and
specifically and expressly approve, without limitation, the following sections
of this Agreement:  Sections 6, 7, 8, 9, 11, 15, 17, 20 and the Data Privacy
provisions include in this Appendix.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If at any time during the fiscal
year you hold foreign financial assets (including cash and Shares) which may
generate income taxable in Italy, you are required to report these assets on
your annual tax return (UNICO Form, RW Schedule) for the year during which the
assets are held, or on a special form if no tax return is due.  These reporting
obligations will also apply to Italian residents who are the beneficial owners
of foreign financial assets under Italian money laundering provisions.

 

Foreign Asset Tax Information.  The value of the financial assets held outside
of Italy by Italian residents is subject to a foreign asset tax.  Financial
assets include Shares acquired under the Plan.  The taxable amount will be the
fair market value of the financial assets assessed at the end of the calendar
year.  You are encouraged to consult with your personal tax advisor about the
foreign financial assets tax.

 

MEXICO

 

Terms and Conditions

 

Acknowledgement of the Agreement.  In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and this Agreement in their entirety and fully understand and accept all
provisions of the Plan and this Agreement.  You further acknowledge that you
have read and specifically and expressly approve the terms and conditions of
Section 9 of this Agreement, in which the following is clearly described and
established:

 

(1)                                 Your participation in the Plan does not
constitute an acquired right.

 

(2)                                 The Plan and your participation in the Plan
are offered by the Company on a wholly discretionary basis.

 

(3)                                 Your participation in the Plan is voluntary.

 

(4)                                 The Company and the Bunge Group are not
responsible for any decrease in the value of the RSUs granted and/or Shares
issued under the Plan.

 

Labor Law Acknowledgement and Policy Statement.  In accepting any Award granted
hereunder, you expressly recognize that the Company, with registered offices at
50 Main Street, White Plains, New York, 10606, U.S.A. is solely responsible for
the administration of the Plan and that your participation in the Plan and
acquisition of Shares do not constitute an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and your sole employer is Servicios Bunge, S.A. de C.V.  or  Servicios
Molinos Bunge de México, S.A. de C.V., as applicable,

 

16

--------------------------------------------------------------------------------


 

(“Bunge-Mexico”).  Based on the foregoing, you expressly recognize that the Plan
and the benefits that you may derive from participation in the Plan do not
establish any rights between you and the Employer, Bunge-Mexico, and do not form
part of the employment conditions and/or benefits provided by Bunge-Mexico and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.

 

You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.

 

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its Subsidiaries,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.

 

Spanish Translation

 

Reconocimiento del Otorgamiento.  Al aceptar cualquier Otorgamiento bajo de este
documento, usted reconoce que ha recibido una copia del Plan, que ha revisado el
Plan y el Acuerdo en su totalidad, además y que comprende y está de acuerdo con
todas las disposiciones del Plan y del Acuerdo.  Asimismo, usted reconoce que ha
leído y manifiesta específicamente y expresamente que aprueba de los términos y
las condiciones establecidos en la Sección 9 del Acuerdo, en los que se
establece y describe claramente que:

 

(1)                                 Su participación en el Plan no constituye un
derecho adquirido.

 

(2)                                 El Plan y su participación en el mismo son
ofrecidos por la Compañía de forma completamente discrecional.

 

(3)                                 Su participación en el Plan es voluntaria.

 

(4)                                 La Compañía y sus filiales (el “Bunge
Group”) no son responsables de ninguna disminución en el valor de las Acciones
Restringidas (“RSUs,” por sus siglas en Inglés) o de las Acciones emitidas
mediante el Plan.

 

Reconocimiento de la Ley Laboral y Declaración de Política.  Al aceptar
cualquier Otorgamiento bajo este documento, usted reconoce expresamente que la
Compañía, con oficinas registradas y localizadas en 50 Main Street, White
Plains, New York, 10606, U.S.A., es la única responsable por la administración
del Plan y que su participación en el mismo y la adquisición de Acciones no
constituyen de ninguna manera una relación laboral entre usted y la Compañía,
debido a que su participación en el Plan es únicamente una relación comercial y
su único empleador es Servicios Bunge, S.A. de C.V.  o  Servicios Molinos Bunge
de México, S.A. de C.V., como sea aplicable (“Bunge-México”).  Derivado de lo
anterior, usted reconoce expresamente que el Plan y los beneficios a su favor
que pudieran derivar de la participación en el mismo no establecen ningún
derecho entre usted y el Empleador, Bunge-México, y no forman parte de las
condiciones laborales y/o los beneficios otorgados por Bunge-México, y cualquier
modificación del Plan o la terminación del mismo no constituirá un cambio o
desmejora de los términos y las condiciones de su trabajo.

 

Asimismo, usted entiende que su participación en el Plan se ha resultado de la
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o descontinuar su participación en el
Plan en cualquier momento y sin ninguna responsabilidad para usted.

 

17

--------------------------------------------------------------------------------


 

Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía por cualquier compensación o daños
y perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a la
Compañía de toda responsabilidad, como así también a sus Filiales, accionistas,
directores, agentes o representantes legales con respecto a cualquier demanda
que pudiera surgir.

 

NETHERLANDS

 

There are no country-specific provisions.

 

PARAGUAY

 

There are no country-specific provisions.

 

PHILIPPINES

 

Notifications

 

Securities Law Information.  You are permitted to dispose or sell Shares
acquired under the Plan provided the offer and resale of the Shares takes place
outside the Philippines through the facilities of a stock exchange on which the
Shares are listed.  The Shares are currently listed on the New York Stock
Exchange in the U.S.

 

POLAND

 

Notifications

 

Exchange Control Information.  If you hold foreign securities (including Shares)
and maintain accounts abroad, you will be required to file certain reports with
the National Bank of Poland on the transactions and balances of the securities
and cash deposited in such accounts if the value of such transactions or
balances exceeds PLN 7,000,000 in the aggregate.  If required, you must file
reports on the transactions and balances of the accounts on a quarterly basis on
special forms available on the website of the National Bank of Poland.

 

In addition, if you transfer funds in excess of €15,000 into Poland in
connection with the sale of Shares under the Plan, the funds must be transferred
via a bank account held at a bank in Poland.  You are required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such transaction occurred.

 

ROMANIA

 

Notifications

 

Exchange Control Information.  If you deposit the proceeds from the sale of
Shares issued to you at vesting and settlement of the RSUs (including any
Dividend Equivalents) in a bank account in Romania, you may be required to
provide the Romanian bank with appropriate documentation explaining the source
of the funds.  You should consult your personal advisor to determine whether you
will be required to submit such documentation to the Romanian bank.

 

18

--------------------------------------------------------------------------------

 

RUSSIA

 

Terms and Conditions

 

U.S. Transaction and Sale Restrictions.  You understand that your acceptance of
the RSUs results in a contract between you and the Company that is completed in
the U.S. and that this Agreement is governed by the laws of the State of New
York, without giving effect to the conflict of laws principles thereof. 
Further, any Shares to be issued to you upon vesting and settlement of the Award
shall be delivered to you through a bank or brokerage account in the U.S.  You
are not permitted to sell the Shares directly to other Russian legal entities or
residents.

 

Securities Law Requirements.  Any RSUs granted hereunder, this Agreement, the
Plan and all other materials you may receive regarding your participation in the
Plan or any RSUs granted hereunder do not constitute advertising or an offering
of securities in Russia.  The issuance of Shares under the Plan has not and will
not be registered in Russia; therefore, Shares may not be offered or placed in
public circulation in Russia.

 

In no event will Shares acquired under the Plan be delivered to you in Russia;
all Shares will be maintained on your behalf in the U.S.

 

Exchange Control Requirements.  You understand and agree that, pursuant to
Russian exchange control requirements, you will be required to repatriate to
Russia the cash proceeds from the sale of the Shares issued to you upon
settlement of the RSUs and from the receipt of any Dividend Equivalents paid on
such Shares, unless such proceeds will be paid into and held in your brokerage
account in the U.S., for example, for reinvestment purposes.  As an express
statutory exception to this requirement, cash dividends (but not Dividend
Equivalents) paid on Shares can be paid directly into a foreign bank or
brokerage account opened with a foreign bank located in Organisation for
Economic Co-operation and Development (“OECD”) or Financial Action Task Force
(“FATF”) countries, without first remitting them to a bank account in Russia. 
Other statutory exceptions may apply, and you should consult with your personal
legal advisor in this regard.

 

You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in Russia.  Without limiting the generality of the
foregoing, you acknowledge that the Company reserves the right, in its sole
discretion depending on developments in Russian exchange control laws and
regulations, to force the immediate sale of any Shares to be issued upon vesting
of the RSUs.  You further agree that, if applicable, the Company is authorized
to instruct Morgan Stanley Smith Barney LLC (or such other broker as may be
designated by the Company) to assist with the mandatory sale of such Shares (on
your behalf pursuant to this authorization) and you expressly authorize Morgan
Stanley Smith Barney LLC (or such other broker as may be designated by the
Company) to complete the sale of such Shares.  You further acknowledge that
Morgan Stanley Smith Barney LLC (or such other broker as may be designated by
the Company) is under no obligation to arrange for the sale of the Shares at any
particular trading price.  Upon the sale of Shares, you will receive the cash
proceeds from the sale of Shares, less any brokerage fees or commissions and
subject to your obligations in connection with the Tax-Related Items.

 

You are strongly encouraged to contact your personal advisor to confirm the
applicable Russian exchange control rules because significant penalties may
apply in the case of non-compliance and because exchange control requirements
may change.

 

19

--------------------------------------------------------------------------------


 

Labor Law Acknowledgement.  You acknowledge that if you continue to hold Shares
acquired under the Plan after an involuntary termination of your employment, you
will not be eligible to receive unemployment benefits in Russia.

 

Notifications

 

Foreign Asset/Account Reporting Information.  Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account.  Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year. 
The tax authorities can require you to provide appropriate supporting documents
related to transactions in a foreign bank account.  You are encouraged to
contact your personal advisor before remitting your proceeds from participation
in the Plan to Russia as exchange control requirements may change.

 

Anti-Corruption Legislation Information.  Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan).  You should consult with your
personal legal advisor to determine whether this restriction applies to your
circumstances.

 

SINGAPORE

 

Terms and Conditions

 

Restriction on Sale and Transferability.  You hereby agree that any Shares
acquired pursuant to the RSUs will not be offered for sale in Singapore prior to
the six-month anniversary of the Date of Grant, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chap. 289, 2006
Ed.) (“ SFA” ).

 

Notifications

 

Securities Law Information.  The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA, on which basis
it is exempt from the prospectus and registration requirements under the SFA,
and is not made with a view to the RSUs being subsequently offered for sale to
any other party.  The Plan has not and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.

 

Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and the directors, associate directors and shadow
directors of a Singapore Subsidiary are subject to certain notification
requirements under the Singapore Companies Act.  The CEO, directors, associate
directors and shadow directors must notify the Singapore Subsidiary in writing
of an interest (e.g., RSUs, Shares, etc.) in the Company or any related company
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in a previously disclosed interest (e.g., when the Shares are sold), or
(iii) becoming the CEO or a director, associate director or shadow director.

 

SOUTH AFRICA

 

Terms and Conditions

 

Tax Withholding.  The following provision supplements Section 7 of this
Agreement:

 

20

--------------------------------------------------------------------------------


 

By accepting the RSUs, you agree that, immediately upon vesting and settlement
of the RSUs, you will notify your Employer of the amount of any gain realized. 
If you fail to advise the Employer of the gain realized upon vesting and
settlement, you may be liable for a fine.  You will be solely responsible for
paying any difference between your actual tax liability and the amount withheld
by the Employer.

 

Notifications

 

Exchange Control Information.  Because no transfer of funds from South Africa is
required under the RSUs, no filing or reporting requirements should apply when
the RSUs are granted or when Shares are issued upon vesting and settlement of
the RSUs.  However, because the exchange control regulations are subject to
change, you should consult your personal advisor prior to vesting and settlement
of the RSUs to ensure compliance with current regulations.  You are responsible
for ensuring compliance with all exchange control laws in South Africa.

 

SPAIN

 

Terms and Conditions

 

Labor Law Acknowledgement.  The following provision supplements Section 9 of
this Agreement:

 

By accepting the RSUs granted hereunder, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.

 

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant RSUs under the Plan to individuals who may be
members of the Board or Employees throughout the world.  The decision is a
limited decision, which is entered into upon the express assumption and
condition that any RSUs granted will not economically or otherwise bind the
Company or any of its Subsidiaries on an ongoing basis, other than as expressly
set forth in this Agreement.  Consequently, you understand that the RSUs granted
hereunder are given on the assumption and condition that they shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. 
Further, you understand and freely accept that there is no guarantee that any
benefit whatsoever shall arise from any gratuitous and discretionary grant of
RSUs since the future value of the RSUs and the underlying Shares is unknown and
unpredictable.  In addition, you understand that any RSUs granted hereunder
would not be made but for the assumptions and conditions referred to above;
thus, you understand, acknowledge and freely accept that, should any or all of
the assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of RSUs or right to RSUs shall be null and void.

 

Further, the vesting of the RSUs is expressly conditioned on your continued and
active rendering of service, such that if your employment terminates for any
reason whatsoever, the RSUs may cease vesting immediately, in whole or in part,
effective on the date of your termination of employment (unless otherwise
specifically provided in Section 6 of the Agreement).  This will be the case,
for example, even if (i) you are considered to be unfairly dismissed without
good cause (i.e., subject to a “despido improcedente”); (ii) you are dismissed
for disciplinary or objective reasons or due to a collective dismissal;
(iii) you terminate service due to a change of work location, duties or any
other employment or contractual condition; (iv) you terminate service due to a
unilateral breach of contract by the Company or a Subsidiary; or (v) your
employment terminates for any other reason whatsoever.  Consequently, upon
termination of your employment for any of the above reasons, you may
automatically lose any rights to RSUs that were not vested on the date of your
termination of employment, as described in the Plan and this Agreement.

 

21

--------------------------------------------------------------------------------


 

Finally, you acknowledge that you have read and specifically accept the
conditions referred to in Section 6 of this Agreement.

 

Notifications

 

Securities Law Information.  No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
regarding the RSUs.  No public offering prospectus has been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission) (“CNMV”).  Neither the Plan nor this Agreement constitute a
public offering prospectus and neither has been, nor will either be, registered
with the CNMV.

 

Exchange Control Information.  To participate in the Plan, you must comply with
exchange control regulations in Spain.  You are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts, depending on
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year.

 

You also must declare any Shares that are acquired under the Plan to the
Dirección General de Comercio e Inversiones of the Ministry of Industry, Tourism
and Commerce (the “DGCI”).  After the initial declaration, the declaration must
be filed with the DGCI on a Form D-6 on an annual basis each January while the
Shares are owned.  However, if the value of the Shares acquired under the Plan
or the amount of the sale proceeds exceeds €1,502,530, the declaration must be
filed within one month of the acquisition or sale, as applicable.

 

Foreign Asset/Account Reporting Information.  If you hold rights or assets
(e.g., Shares or cash held in a bank or brokerage account) outside of Spain with
a value in excess of €50,000 per type of right or asset (e.g., Shares,
cash, etc.) as of December 31, you are required to report certain information
regarding such rights and assets on tax form 720. After such rights and/or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000 or you sell or otherwise dispose of
previously-reported rights or assets.  The reporting must be completed by the
following March 31.

 

SWITZERLAND

 

Notifications

 

Securities Law Information.  The Awards are not intended to be publicly offered
in or from Switzerland.  Because this is a private offering in Switzerland, the
RSUs are not subject to registration in Switzerland.  Neither this document nor
any other materials relating to the RSUs constitutes a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations. 
Finally, neither this document nor any other materials relating to the RSUs may
be publicly distributed nor otherwise made publicly available in Switzerland.

 

TURKEY

 

Notifications

 

Securities Law Information.  The RSUs are made available only to Employees and
the offer of participation in the Plan is a private offering.  The grant of RSUs
and the issuance of Shares at vesting take place outside of Turkey. 
Furthermore, the sale of Shares acquired under the Plan is not permitted within
Turkey.  The Shares are currently traded on the New York Stock Exchange in the
U.S. under the ticker symbol “BG” and Shares may be sold on this exchange.

 

22

--------------------------------------------------------------------------------


 

Financial Intermediary Information.  Pursuant to Decree No. 32 on the Protection
of the Value of the Turkish Currency (“Decree 32”) and Communiqué No. 2008-32/34
on Decree No. 32, any activity related to investments in foreign securities
(e.g., the sale of Shares acquired under the Plan) must be conducted through a
bank or financial intermediary institution licensed by the Turkish Capital
Markets Board and should be reported to the Turkish Capital Markets Board.  You
are solely responsible for complying with this requirement and should contact
your personal legal advisor for further information regarding your obligations
in this respect.

 

UKRAINE

 

Terms and Conditions

 

Form and Timing of Payment.  The following provision supplements Section 4 of
this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or the Plan, you will
not receive any Shares upon settlement of the RSUs (including any Dividend
Equivalents).  Instead, you will receive a cash payment equal in value to the
Fair Market Value of the Shares (including any Dividend Equivalents) on the date
the Shares would otherwise be issued to you.

 

Any cash payment received upon settlement of the RSUs (including any Dividend
Equivalents) will be paid to you through local payroll in the Ukraine. In no
event will payments under the Plan be made to you into an account outside of the
Ukraine.

 

UNITED KINGDOM

 

Terms and Conditions

 

Tax Withholding.  The following provisions supplement Section 7 of this
Agreement:

 

You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax that you owe at vesting of the
RSUs (including any Dividend Equivalents), or the release or assignment of the
RSUs (including any Dividend Equivalents) for consideration, or the receipt of
any other benefit in connection with the RSUs (the “Taxable Event”) within 90
days of the U.K. tax year within which the Taxable Event occurs, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), then the amount that should have been
withheld shall constitute a loan owed by you to the Employer, effective as of
the Due Date.  You agree that the loan will bear interest at the Her Majesty’s
Revenue and Customs’ (“HMRC”) official rate and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by any of the means set forth in Section 7 of this Agreement.

 

Notwithstanding the foregoing, if you are an executive officer or director
(within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply.  In the event that you are an
executive officer or director and income tax is not collected from or paid by
you by the Due Date, the amount of any uncollected income tax may constitute a
benefit to you on which additional income tax and National Insurance
contributions (“NICs”) may be due.  You will be responsible for reporting and
accounting for any income tax due on this additional benefit directly to HMRC
under the self-assessment regime and for reimbursing the Company or the
Employer, as applicable, for the value of any NICs due on this additional
benefit, which the Company or the Employer may recover at any time thereafter by
any of the means set forth in Section 7 of this Agreement.

 

23

--------------------------------------------------------------------------------


 

UNITED STATES

 

Notifications

 

Foreign Asset/Account Reporting Information.  The Foreign Account Tax Compliance
Act (“FATCA”), pertains to U.S. citizens and/or U.S. taxpayers who participate
in or hold equity-based awards (e.g., stock options, RSUs, performance units) in
one or more equity compensation plans offered by the Company. Under FATCA, the
Company is considered a “non-U.S. issuer” with the result that you may have
reporting obligations on Form 8938 when filing your annual income tax return. 
Information regarding Form 8938 is available at
http://www.irs.gov/pub/irs-pdf/i8938.pdf.

 

These reporting obligations apply to the extent the aggregate value of your
holdings (when aggregated with other specified foreign financial assets held by
you) exceed certain thresholds.  The threshold amounts of the value of the
equity holdings (and other foreign assets) that trigger the reporting
obligations depend on your filing status (e.g., unmarried/married filing
separately) and whether you reside in the U.S. or outside of the U.S.  Shares
issued by a non-U.S. issuer that are held in a financial account maintained by a
U.S. financial institution (such as a brokerage firm) are not subject to these
reporting requirements.  However, it is not clear under current guidance whether
rights to acquire Shares, such as RSUs (i.e., as opposed to Shares you own), are
eligible for this exception.  You are encouraged to consult your personal tax
advisor to determine whether these FATCA reporting requirements apply to you as
a result of your equity holdings in the Company, including the RSUs or Shares
you acquire under the Plan.

 

URUGUAY

 

There are no country-specific provisions.

 

VIETNAM

 

Terms and Conditions

 

Form and Timing of Payment.  The following provision supplements Section 4 of
this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or the Plan, you will
not receive any Shares upon settlement of the RSUs (including any Dividend
Equivalents).  Instead, you will receive a cash payment equal in value to the
Fair Market Value of the Shares (including any Dividend Equivalents) on the date
the Shares would otherwise be issued to you.

 

Any cash payment received upon settlement of the RSUs (including any Dividend
Equivalents) will be paid to you through local payroll in Vietnam. In no event
will payments under the Plan be made to you into an account outside of Vietnam.

 

24

--------------------------------------------------------------------------------
